Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Terminal Disclaimer
Terminal Disclaimer filed on 6/29/21 has been approved and recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

Claim 1 claims a new limitation of “the facility controller” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner search the detailed description provided by applicants but he was unable to find a support.

Claim 20 claims a new limitation of “the facility controller” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner search the detailed description provided by applicants but he was unable to find a support.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites a new limitation of “the facility controller” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with 

Claim 20 recites a new limitation of “the facility controller” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner search the detailed description provided by applicants but he was unable to find a support. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmenger et al (US Pub. 2016/02745521; hereinafter Strohmenger).

As per claim 1, Strohmenger discloses a system comprising: 

a plurality of controllable devices [Abstract; Fig. 2; industrial devices 214 that are controlled by an industrial controller 224]; 

a plurality of sensors configured to measure aspects of a facility environment [para 0102, 0108; sensors]; and 

a facility coordinator in communication with the plurality of controllable devices and the plurality of environmental sensors [Fig. 2, 6; para 0033; an industrial controller 224 in communication with the plurality of industrial devices 214 and sensors (para 0002, 0108, 0117)], the facility coordinator is configured to: 

receive at the facility controller a facility prescription from a remote server [Fig. 2, 16; para 0051-0052, 0057, 0060; the industrial controller 224 receives the supplemental instructions from the cloud-based industrial controller (i.e., a remote server)]; 

[Fig. 17; para 0008, 0063, 0065; translate a control algorithm into any desired format]; 

communicate the one or more commands from the facility controller to the one or more controllable devices [Abstract; Fig. 2, 17; para 0050-0052; communicating commands and/or instructions from the industrial controller 224 to industrial devices 214]; 

receive at the facility controller sensor data from one or more of the plurality of sensors [Fig. 2; para 0002, 0108, 0174; the industrial controller 224 receives sensor data]; 

determine at the facility controller based on the sensor data whether an aspect of an environment or one or more of the controllable devices violates one or more constraints [Fig. 2; para 0051-0052, 0086-0087; industrial controller 224 interfaces with the cloud-based industrial controller 202 and determines a deviation from a set baseline]; and 

in the event the environment or one or more of the controllable devices violates one or more constraints, determine at the facility controller a corrective action command and send the corrective action command to one or more of the plurality controllable [Fig. 2; para 0051-0052, 0086-0087; taking a corrective action or preventive action]; 

wherein the one or more of the plurality of controllable devices implements the corrective action command [abstract; Fig. 2, 17; paragraph 0087].


As per claim 15, Strohmenger discloses a method comprising: 

receiving at a facility coordinator a facility prescription from a remote server [Fig. 2, 16; para 0051-0052, 0057, 0060; the industrial controller 224 receives the supplemental instructions from the cloud-based industrial controller (i.e., a remote server)]; 

translating at the facility coordinator the facility prescription into one or more commands understood by one or more of a plurality of controllable devices [Fig. 17; para 0008, 0063, 0065; translate a control algorithm into any desired format]; 

communicating from the facility coordinator the one or more commands to the one or more controllable devices [Abstract; Fig. 2, 17; para 0050-0052; communicating commands and/or instructions from the industrial controller 224 to industrial devices 214]; 

receiving at the facility coordinator sensor data from one or more of a plurality of sensors [Fig. 2; para 0002, 0108, 0174; the industrial controller 224 receives sensor data]; 

determining at the facility coordinator based on the sensor data whether an aspect of an environment or one or more of the controllable devices violates one or more constraints [Fig. 2; para 0051-0052, 0086-0087; industrial controller 224 interfaces with the cloud-based industrial controller 202 and determines a deviation from a set baseline]; and 

in the event the environment or one or more of the controllable devices violates one or more constraints, determining at the facility coordinator a corrective action and sending corrective action commands to one or more of the plurality controllable devices [Fig. 2; para 0051-0052, 0086-0087; taking a corrective action or preventive action].


As per claim 20, Strohmenger discloses a system comprising: 

a facility coordinator in communication with a plurality of controllable devices and a plurality of sensors, the facility coordinator disposed at a facility with the controllable device and the plurality of sensors [Abstract; Fig. 2; industrial devices 214 that are controlled by an industrial controller 224; para 0102, 0108; the industrial controller 224 is also in communication with sensors], the facility controller configured to: 

receive at the facility a facility prescription from a remote server [Fig. 2, 16; para 0051-0052, 0057, 0060; the industrial controller 224 receives the supplemental instructions from the cloud-based industrial controller (i.e., a remote server)]; 

translate at the facility coordinator the facility prescription into a translated prescription that can be applied to the plurality of controllable devices [Fig. 17; para 0008, 0063, 0065; translate a control algorithm into any desired format]; 

determine at the facility coordinator whether the translated prescription will violate a constraint associated with a first controllable device of the plurality of controllable devices [Fig. 2; para 0051-0052, 0086-0087; industrial controller 224 interfaces with the cloud-based industrial controller 202 and determines a deviation from a set baseline]; 

in the event the translated prescription is determined to violate the constraint associated with the first controllable device, modify at the facility coordinator the translated prescription to ensure that the application of the translated prescription will not violate the constraint associated with the first controllable device [Fig. 2; para 0051-0052, 0086-0087; taking a corrective action or preventive action]; and 

communicate the translated prescription from the facility coordinator to the first controllable device [Abstract; Fig. 2, 17; para 0050-0052; communicating commands and/or instructions from the industrial controller 224 to industrial devices 214].


As per claims 2 and 16, Strohmenger discloses wherein the facility prescription comprises a first set point corresponding to an environmental condition to be met by operation of the plurality of controllable devices [Fig. 18; para 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].


As per claims 3 and 17, Strohmenger discloses wherein the facility prescription comprises a second set point corresponding to either an environmental condition or an operational condition to be met by operation of the plurality of controllable devices [Fig. 18; para 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].


As per claims 4 and 18, Strohmenger discloses wherein the facility prescription includes two or more environmental set points or operational set points to be met by operation of the plurality of controllable devices [Fig. 18; para 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].


As per claims 5 and 19, Strohmenger discloses wherein the facility prescription comprises one or more set points corresponding to one or more environmental condition or operational condition, and the corrective action comprises adjusting the one or more set points [Fig. 18; para 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].

As per claim 6, Strohmenger discloses wherein the plurality of controllable devices comprises at least one of an evaporator, a condenser, a plurality of fans, a vessel, and a pump; and wherein the plurality of sensors comprise at least one of a thermometer and a pressure sensor [para 0002, 0135, 0150, 0154; industrial field devices].

As per claim 7, Strohmenger discloses wherein the prescription comprises a temperature set point; wherein the plurality of controllable devices comprises an evaporator and an evaporator fan; and wherein translating the facility prescription into one or more commands comprises translating the temperature set point into a command that will change a fan speed of the evaporator fan [para 0002, 0135, 0150, 0154; industrial field devices and controlling them means controlling their characteristics such as a fan speed].

As per claim 8, Strohmenger discloses wherein the plurality of controllable devices comprises a vessel; wherein the plurality of sensors comprises at least one vessel pressure sensor or vessel level sensor; and wherein in the event the vessel pressure or vessel level is greater than a predetermined value, setting the corrective action command to a command that decreases the evaporator fan speed [para 0002, 0135, 0150, 0154; industrial field devices and controlling them means controlling their characteristics such as a fan speed].

As per claim 9, Strohmenger discloses wherein the facility coordinator is configured to: store the sensor data and communicate the sensor date to the scheduler [para 0056, 0079, 0082, 0096, 0097, 0156; schedules].

As per claim 10, Strohmenger discloses wherein one or more of the one or more controllable devices applies the one or more commands [abstract; Fig. 2, 17; para 0087].

As per claim 11, Strohmenger discloses wherein the facility prescription comprises a first set point and a second set point, wherein the second set point has priority over the first set point [para 0002, 0135, 0150, 0154; inherent to the system when having more than one set point or baseline].

As per claim 12, Strohmenger discloses wherein the corrective action command comprises a first corrective action associated with the first set point and a second corrective action associated with the second set point and the second corrective action is applied before the first corrective action [para 0087; taking a corrective action or preventive action].

As per claim 13, Strohmenger discloses wherein the one or more constraints comprise a first constraint and a second constraint, wherein the second constraint has priority over the first constraint [para 0002, 0135, 0150, 0154; inherent to the system when having more than one constraint or condition or baseline].

As per claim 14, Strohmenger discloses wherein the one or more constraints comprise a first constraint and the facility prescription comprises a first set point, wherein first constraint has priority over the first set point [para 0002, 0135, 0150, 0154; inherent to the system when having more than one constraint or set point or condition or baseline].
Response to Arguments
Applicant's arguments filed 6/29/21 have been fully considered but they are not persuasive. 

In the remarks, applicant argued in substance that (1) as shown in Fig. 3, Strohmenger discloses that the analytics management component 326 is located at the cloud platform rather than at the facility controller.

As to point (1), Strohmenger clearly discloses an industrial automation system 206 (Fig. 2) comprising an industrial plant-based industrial controller 224, wherein the cloud-based industrial controller 202 can be interfaced with the industrial controller 224 to facilitate cooperative, coordinated, or shared controlling of the industrial automation system 206 by the industrial controller 202 and industrial controller 224 [Fig. 2; para 0051-0052]. Furthermore, the industrial controller 224 is enabled to perform control decision making to facilitate enhanced controlling of the industrial automation system 206. Therefore, the examiner disagrees with applicant’s remarks that Strohmenger does not disclose an industrial controller locally to a facility that can determine and/or take decisions locally at the facility. Moreover, if a particular decision making done on a remote server, it can be performed locally at the facility just for a reasonable reason of design choice (e.g., for proprietary reason, for quick response reason, and etc.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited in the prior office action.